Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 1 of 6 PageID #: 1575



                         IN THE UNITED STAES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   ROTHSCHILD CONNECTED                           §
   DEVICES INNOVATIONS, LLC                       §
                                                  §
                                                  §
   V.                                             §     C.A. NO. 2:15-CV-01431-JRG-RSP
                                                  §     JURY
   ADS SECURITY L.P.                              §
                                                  §


           LEIGH ROTHSCHILD 12(b) MOTIONS AND ANSWER SUBJECT TO

                                                  I.

                                          INTRODUCTION

  1.1.   LEIGH ROTHSCHILD (ROTHSCHILD) files these 12(b) Motions pursuant to FRCP

  12(b)(2), and 12(b)(4)&(5); and Answers subject to. Attached as Exhibit A is a true and correct

  copy of a summons and counter-claim with envelope. (Document 124 & 118). This was left in

  Mr. Rothschild’s mailbox at his home in Florida. He did not sign the post office “green card”.

  As further set forth below, Mr. Rothschild is a resident of Florida and does not have sufficient

  minimum contacts with Texas for this court to have personal jurisdiction and service of process

  upon Mr. Rothschild was insufficient.

                                                 II.

                                ROTHSCHILD 12(b)(2) MOTION

  2.1.   Rothschild has insufficient contacts with Texas to justify this court’s exercise of

  jurisdiction over his person or individual property. FRCP 12(b)(2).      The court’s exercise of

  jurisdiction will violate due process because (1) maintaining the suit in Texas will offend

  traditional notions of fair play and substantial justice and (2) maintaining the suit in the forum
Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 2 of 6 PageID #: 1576



  state will offend traditional notions of fair play and substantial justice.           World Wide

  Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980).                 The Affidavit of Leigh

  Rothschild attached hereto as Exhibit B supports this Motion.       In addition, Leigh Rothschild

  requests an evidentiary hearing before the District Judge (he does not consent to proceed before

  the Magistrate) at a time and place designated by the court and after necessary discovery if

  necessary. Dorchester Fin. Sercs., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 86-87 (2d Cir. 2013).

  2.2.    This Court is fully aware of the law surrounding personal jurisdiction over an individual

  defendant. Mr. Rothschild does not have minimum contacts with Texas.             The Due Process

  Clause requires that Mr. Rothschild must have purposefully avail himself of the benefits and

  protections of the state’s laws by establishing “minimum contacts” with the state. International

  Shoe Co. v. Washington, 326 U.S. 310k 316 (1945). The courts have developed a five-factor test

  to evaluate whether a defendant's actions are sufficient to support personal jurisdiction: (1) the

  nature and quality of the contacts with the forum state; (2) the quantity of those contacts; (3) the

  relationship of those contacts with the cause of action; (4) Texas’ interest in providing a forum

  for its residents; and (5) the convenience or inconvenience to the parties.       Myers v. Casino

  Queen, Inc., 689 F.3d 904, 911 (8th Cir. 2012).

  2.3     ADS alleges that Mr. Rothschild has submitted to personal jurisdiction in this Court, by

  directing and participating in this case in this Court. Document 118 at para. 8. It has not alleged

  any other issues of specific jurisdiction or general jurisdiction. When examining the issue of

  personal jurisdiction the court must look at the facts alleged by the Plaintiff/Movant to determine

  personal jurisdiction. Monscrief Oil Int’l v. OAO Gazprom, 481 F.3d 309,311 (5th Cir. 2007)(A

  court has specific jurisdiction if the defendant committed an act in the forum state and that act is

  substantially related to the suit.)
Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 3 of 6 PageID #: 1577



  2.4.   Mr. Rothschild is the sole member of Rothschild Connected Devices Innovations, LLC.

  (RCDI). He has never been a party to this suit.        RCDI brought this suit in its name only.   It

  retained counsel in its name only. Any actions by Mr. Rothschild were done so as an officer of

  RCDI and not in any individual capacity. RCDI maintains separate back accounts and records

  from Mr. Rothschild. Had an office in Texas that it leased in its name, not Mr. Rothschild. All

  corporate formalities were maintained by RCDI according to Texas Corporate Law.           ABS has

  not alleged any facts, evidence or sound allegation that Mr. Rothschild is some alter ego of RCDI

  or visa versa. It was thus appear that ABS is claiming Mr. Rothschild is a puppet master of

  litigation that ultimately ended in an attorney fees award against RCDI.

  2.5    ABS has failed to allege its claim for personal jurisdiction over Mr. Rothschild – general

  or specific. "The fiduciary shield doctrine protects a nonresident corporate officer or employee

  from the exercise of jurisdiction when all of his contacts with Texas were made on behalf of his

  employer." Tabacinic v. Frazier, 372 S.W.3d 658, 668 (Tex. App.--Dallas 2012, no pet.).

  2.6    ABS claims Mr. Rothschild drove the litigation bus and that fact alone gives personal

  jurisdiction over him. This ignores the corporate veil of RCDI, which is an extreme remedy for

  this court to pursue, and alone does not give personal jurisdiction.

  2.7.   Mr. Rothschild asks the District Judge to dismiss him from this case and sustain his

  12(b)(2) objection.

                                                  III.

                             ROTHSCHILD 12(b)(4) & (5) MOTION

  3.1    Mr. Rothschild was not properly served with Document 118. The evidence indicates that

  ABS’ law firm sent a certified return receipt letter containing the summons and its counterclaim

  joining Mr. Rothschild to his home in Florida. Mr. Rothschild lives in a gated community and
Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 4 of 6 PageID #: 1578



  all mail is left with the security guard. At no time did Mr. Rothschild sign for the mail.

  Nevertheless, a law firm is not the proper party to initiate Service of Process in this case.

  3.2    FRCP 4(e) states that an Mr. Rothschild may only be served by:

                 (1) following state law for serving a summons in an action brought in courts of
                 general jurisdiction in the state where the district court is located or where service
                 is made; or

                 (2) doing any of the following:

                         (A) Delivering a copy of the summons and of the complaint to the
                         individual personally;
                         (B) Leaving a copy of each at the individual’s dwelling or usual place of
                         abode with someone of suitable age and discretion who resides there; or
                         (C) Delivering a copy of each to an agent authorized by appointment or by
                         law to receive service of process.


  3.3    In Texas the initial court filing (service of process or citation) can be done by certified

  mail BUT ONLY by the Clerk of the Court. NOT THE ATTORNEY FOR THE PARTY.

  TRCP 103 states:

         Process—including citation and other notices, writs, orders, and other papers issued by
         the court—may be served anywhere by (1) any sheriff or constable or other person
         authorized by law, (2) any person authorized by law or by written order of the court who
         is not less than eighteen years of age, or (3) any person certified under order of the
         Supreme Court. Service by registered or certified mail and citation by publication
         must, if requested, be made by the clerk of the court in which the case is
         pending. But no person who is a party to or interested in the outcome of a suit may serve
         any process in that suite, and, unless otherwise authorized by a written court order, only a
         sheriff or constable may serve a citation in an action of forcible entry and detainer, a writ
         that requires the actual taking of possession of a person, property or thing, or process
         requiring that an enforcement action be physically enforced by the person delivery the
         process. The order authorizing a person to serve process may be made without written
         motion and no fee may be imposed for issuance of such order. (Amended June 10, 1980,
         eff. Jan. 1, 1981; July 15, 1987, eff. Jan. 1, 1988; October 7, 2004, eff. July 1, 2005)

  Emphasis added.
Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 5 of 6 PageID #: 1579



  3.4.   Federal Procedure does not allow service of the summons by certified mail on an

  individual. “[A]ll methods of service specifically described by the Federal Rules of Civil

  Procedure involve in-hand delivery. Homer v. Jones-Bey, 415 F.3d 748, 754 (7th Cir. 2005).

  3.5.   ABS completely ran afoul of FRCP 4(e). Its lawyer tried to serve Mr. Rothschild by

  certified mail - plainly the wrong way in this case. The Affidavit of Leigh Rothschild attached

  hereto as Exhibit B supports this Motion. Leigh Rothschild requests an evidentiary hearing

  before the District Judge (he does not consent to proceed before the Magistrate) at a time and

  place designated by the court and after necessary discovery if necessary. Nikwei v. Ross Sch. Of

  Aviation, Inc., 822 F.2d 939, 941 (10th Cir. 1987).

  3.6    Mr. Rothschild asks the District Judge to dismiss him from this case and sustain his

  12(b)(4)&(5) objection.

                                                  IV.

  4.1    Mr. Rothschild’s Answer to ABS’ Counter-claim is attached and subject to the forgoing

  Motions.

         Mr. Rothschild prays that this matter be dismissed pursuant to the arguments set forth

  above and any further relief that he may be entitled to.



                                                Respectfully submitted,

                                                Bertini Law Firm


                                                By:/s/ CHRISTOPHER D. BERTINI
                                                        _______________________________
                                                Christopher D. Bertini
                                                Texas Bar No. 02256060
                                                2401 ALLEN PARKWAY, SUITE 100
                                                HOUSTON, TX 77019
                                                Tel. (409) 739-0979 (DIRECT)
Case 2:15-cv-01431-JRG-RSP Document 125 Filed 04/09/19 Page 6 of 6 PageID #: 1580



                                             Main. (713) 742-ATTY (2889)
                                             Fax. (800)-628-1498
                                             cbertini@bertinilaw.com
                                             Attorney for Plaintiff

                                CERTIFICATE OF SERVICE

        This motion was sent to all counsel on April 9, 2019.


                                             By:/s/ CHRISTOPHER D. BERTINI
                                                     _______________________________
                                             Christopher D. Bertini
